on rehearing.
Per Curiam.
The plaintiff’s case rested upon the proposition that he had cut for the defendant 721 sticks of piling which the latter refused to take, and that the defendant retained them in his possession as the property of the plaintiff. The defendant’s testimony, though somewhat equivocal, was sufficient to authorize the jury to find that at the time of the trial the defendant was still retaining 621 sticks of the piling for the plaintiff. The verdict as finally moulded awarded the plaintiff the value of these 621 sticks. In the petition for rehearing, the plaintiff in error, who was the defendant in the lower court, after insisting that the evidence does not support the verdict, asks, however, that in the event the court does not adopt this view, the judgment of affirmance be coupled with a direction. He sets up that if he pays the judgment, he should have the piling, that the plaintiff is insolvent, and that though the money were paid him, he would not now deliver the piling. He asks, that, in connection with the judgment of affirmance, this court will direct that the defendant may pay the amount of the verdict to the clerk of the city court of Brunswick, to be impounded until the plaintiff shall deliver the piling. Probably this court has the power to grant the direction asked, but we do not deem it expedient to do so, as so- many collateral considerations are involved. Of course, the defendant ought to have the piling if he paid for it; but if the plaintiff is insolvent and will not do justice, a court of equity can handle this matter, after a hearing, better than we can with our limited facilities for ascertaining the actual facts. We will add, in the nature of a direction, that the judgment is not to operate as relieving the plaintiff from the duty of delivering the piling to the defendant upon demand. Rehearing denied.